Citation Nr: 1314363	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  06-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for bilateral plantar fasciitis with pes planus. 

2.  Entitlement to a 10 percent disability evaluation for lumbar strain with degenerative joint disease and rotoscoliosis for the period from October 1, 2004 to December 9, 2008.  

3.  Entitlement to a 10 percent disability evaluation for postoperative residuals of a right shoulder dislocation with degenerative joint disease and impingement syndrome, for the period from October 1, 2004 to December 9, 2008.  

4.  Entitlement to a 20 percent disability evaluation for postoperative residuals of a right shoulder dislocation with degenerative joint disease and impingement syndrome for the period from December 10, 2008 to March 10, 2009.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 16, 1981 to August 7, 1981, and on active duty in the United States Army from October 1984 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran appealed the Board's October 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, a Memorandum Decision was issued by the Court in July 2012 that affirmed in part, reversed in part and vacated in part the Board's October 2010 decision.  

The Court affirmed that part of the Board's decision that denied a rating in excess of 10 percent for the Veteran's right shoulder disability since March 11, 2009.  

The Court reversed that part of the Board's decision that denied entitlement to compensable ratings for the Veteran's right shoulder disability and lumbar spine disability, prior to December 10, 2008, and that denied a higher 20 percent rating for the Veteran's right shoulder disability for the period from December 10, 2008 to March 10, 2009.  

The Court ordered the Board to grant an initial 10 percent evaluation for the lumbar spine disability and an initial 10 percent evaluation for the right shoulder disability, for the period from October 1, 2004 to December 9, 2008, and a 20 percent evaluation for the right shoulder disability from December 10, 2008 to March 10, 2009.  

The Court vacated that part of the Board's decision that denied a rating in excess of 10 percent for bilateral pes planus, and remanded the matter to the Board.  

The issue of entitlement to an initial evaluation higher than 10 percent for bilateral plantar fasciitis with pes planus being remanded is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a Memorandum Decision rendered July 9, 2012, the Court reversed that portion of the October 12, 2010 Board decision that denied a 10 percent evaluation for lumbar strain with degenerative joint disease and rotoscoliosis for the period from October 1, 2004 to December 9, 2008.  

2.  By a Memorandum Decision rendered July 9, 2012, the Court reversed that portion of the October 12, 2010 Board decision that denied a 10 percent evaluation for postoperative residuals of a right shoulder dislocation with degenerative joint disease and impingement syndrome for the period from October 1, 2004 to December 9, 2008.  

3.  By a Memorandum Decision rendered July 9, 2012, the Court reversed that portion of the October 12, 2010 Board decision that denied a higher 20 percent evaluation for postoperative residuals of a right shoulder dislocation with degenerative joint disease and impingement syndrome for the period from December 10, 2008 to March 10, 2009.  





CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for lumbar strain with degenerative joint disease and rotoscoliosis have been met for the period from October 1, 2004 to December 9, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

2.  The criteria for a 10 percent disability evaluation for postoperative residuals of a right shoulder dislocation with degenerative joint disease and impingement syndrome have been met for the period from October 1, 2004 to December 9, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

3.  The criteria for a 20 percent disability evaluation for postoperative residuals of a right shoulder dislocation with degenerative joint disease and impingement syndrome have been met for the period from December 10, 2008 to March 10, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a Memorandum Decision rendered July 9, 2012, the Court reversed that portion of the October 12, 2010 Board decision that denied entitlement to initial compensable ratings for the Veteran's right shoulder and lumbar spine disabilities, and denied a higher, 20 percent rating for the Veteran's right shoulder disability.  The Court ordered the Board to grant an initial 10 percent evaluation for the lumbar spine disability and a 10 percent evaluation for the right shoulder disability, for the period from October 1, 2004 to December 9, 2008, and a 20 percent evaluation for the right shoulder disability for the period from December 10, 2008 to March 10, 2009.  

The Board is obligated to follow the Court mandate.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993); and Harris v. Brown, 7 Vet. App. 547, 548 (1995).  
Therefore, the Board herein awards an initial 10 percent evaluation for the lumbar spine disability and a 10 percent evaluation for the right shoulder disability, for the period from October 1, 2004 to December 9, 2008, and a 20 percent evaluation for the right shoulder disability for the period from December 10, 2008 to March 10, 2009.  


ORDER

A 10 percent evaluation for lumbar strain with degenerative joint disease and rotoscoliosis for the period from October 1, 2004 to December 9, 2008 is granted.

A 10 percent disability evaluation for postoperative residuals of a right shoulder dislocation with degenerative joint disease and impingement syndrome for the period from October 1, 2004 to December 9, 2008 is granted.

A 20 percent evaluation for postoperative residuals of a right shoulder dislocation with degenerative joint disease and impingement syndrome for the period from December 10, 2008 to March 10, 2009 is granted.


REMAND

The Veteran asserts entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis with pes planus.  In October 2010, the Board denied a disability evaluation higher than 10 percent for bilateral plantar fasciitis with pes planus.  In July 2012, the Court vacated that portion of the Board's decision denying an evaluation higher than 10 percent for bilateral plantar fasciitis with pes planus, citing inadequate reasons and bases.  More specifically, it was noted that the Board failed to address potentially applicable diagnostic codes other than Diagnostic Code 5276.  

The Veteran's last formal VA examination was in March 2009.  Given the passage of time, a new VA compensation examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA foot examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The findings for each foot must be reported in detail, to include with respect to whether the bilateral plantar fasciitis with pes planus is mild, moderate or pronounced; whether there is claw foot (pes cavus), and whether the bilateral plantar fasciitis with pes planus equates to a moderately severe or severe foot injury.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


